Citation Nr: 0314128	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, to include the 
question of whether the waiver request was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction over the appeal has since been transferred to 
the Denver, Colorado, RO.


REMAND

In July 2001, the RO notified the veteran that the Committee 
of Waivers and Compromises (COWC) had found his waiver 
request untimely.  The COWC cited to notification letters 
dated in December 1999 and in July 2000 in arriving at its 
timeliness decision.  The July 2000 letter is not of record.  
A computerized printout references a Code 130 letter sent to 
the veteran July 25, 2000, without explanation as to the 
content of such letter.  Thus, it remains unclear whether the 
veteran was properly notified as to the180-day time limit in 
which to request a waiver of recovery of the overpayment 
portion totaling $19,825.33.  

Accordingly, the following action should be accomplished:

Contact the Debt Management Center (DMC) in 
St. Paul, Minnesota, and request a copy of the 
notice of overpayment of nonservice-connected 
pension benefits in the amount of $19,825.33 
issued to the veteran.  Such notice should be 
associated with the claims file, with 
documentation as to the date such was issued.  
In the alternative, the DMC should provide 
documentation of what form letters were sent 
to the veteran and the dates thereof, directly 
addressing file notations showing that a 
notification letter was sent July 25, 2000.  
The DMC should provide "generic" copies of 
relevant form letters as they existed at that 
time, in any case specifically identifying the 
contents of a "Code 130" letter, or 
otherwise providing information as to the 
content of a letter sent to the veteran 
July 25, 2000.  
Thereafter the case should be returned to the undersigned for 
further consideration.  No action is required on the part of 
the veteran or his representative until further notice is 
received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


